Citation Nr: 1451445	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  10-32 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The appellant had active service as a Regular Philippine Scout from May 1941 to June 1946.  He also had recognized active duty service from February 1941 to May 1941, service from September 1946 to May 1947, and recognized prisoner-of-war service from April 9, 1942, to April 15, 1942. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Republic of the Philippines.  The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appellant requested a hearing before the Board in his July 2010 VA Form 9, but subsequently withdrew his request.  38 C.F.R. § 20.704 (2014).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2010, the RO requested the National Personnel Records Center (NPRC) to indicate whether the appellant's service from September 21, 1946, to May 19, 1947, was under the New Philippine Scouts under Section 14 of Public Law 190, 79th Congress, and not the Regular Philippine Scouts.  The response received from the NPRC was that the appellant served as a Regular Philippine Scout from May 1, 1941, to June 30, 1946.  This response is inadequate as it did not address the dates stipulated by the RO.  See VA Form 3101; see also WG AGO Form 53-55.  This must be rectified on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the NPRC to indicate whether the appellant's service from September 21, 1946, to May 19, 1947, was under the New Philippine Scouts under Section 14 of Public Law 190, 79th Congress.

2.  Readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the appellant and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

